                             Case 1:19-cr-00351-VM Document 129 Filed 03/29/21 Page 1 of 4
   AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                          Sheet 1



                                             UNITED STATES DISTRICT COURT                                                             3/29/2021
                                          Southern District
                                        __________  DistrictofofNew   York
                                                                 __________
                                                         )
                 UNITED STATES OF AMERICA                )       JUDGMENT IN A CRIMINAL CASE
                            v.                           )
                                                         )
                      ANTONIO MEDINA                             Case Number: 19 CR 351
                                                         )
                                                         )       USM Number: 36929-198
                                                         )
                                                         )        Marlon Geoffrey Kirton
                                                         )       Defendant’s Attorney
   THE DEFENDANT:
   ✔ pleaded guilty to count(s)
   G                                     1 of S1 19 CR 351

   G pleaded nolo contendere to count(s)
      which was accepted by the court.
   G was found guilty on count(s)
      after a plea of not guilty.

   The defendant is adjudicated guilty of these offenses:

   Title & Section ?                 Nature of Offense                                                          Offense Ended              Count
    21 U.S.C. §§ 846,                  Conspiracy to Distribute Heroin and Fentanyl                               6/24/2019                  1

    841(b)(1)(A)



          The defendant is sentenced as provided in pages 2 through                1        of this judgment. The sentence is imposed pursuant to
   the Sentencing Reform Act of 1984.
   G The defendant has been found not guilty on count(s)
   G
   ✔ Count(s)       all remaining                          G is      G
                                                                     ✔ are dismissed.

            It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
   or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
   the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                             3/25/2021
                                                                            Date of Imposition of Judgment




                                                                            Signature of Judge




                                                                             Honorable Victor Marrero, U.S.D.J.
                                                                            Name and Title of Judge


                                                                             3/29/2021
                                                                            Date




                                                                                                             This page is always included when printing.
Print this page now           Reset this page
                             Case 1:19-cr-00351-VM Document 129 Filed 03/29/21 Page 2 of 4
   AO 245B (Rev. 02/18) Judgment in Criminal Case
                        Sheet 2 — Imprisonment
                                                                                                        Judgment — Page    2         of   2
    DEFENDANT: ANTONIO MEDINA
    CASE NUMBER: 19 CR 351

                                                               IMPRISONMENT
               The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
    term of:
     Sixty-six (66) months.




         G The court makes the following recommendations to the Bureau of Prisons:




         G The defendant is remanded to the custody of the United States Marshal.

         G The defendant shall surrender to the United States Marshal for this district:
               G at                                  G a.m.       G p.m.         on                                             .

               G as notified by the United States Marshal.

         G The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
               G before 2 p.m. on                                            .

               G as notified by the United States Marshal.
               G as notified by the Probation or Pretrial Services Office.


                                                                     RETURN
    I have executed this judgment as follows:




               Defendant delivered on                                                       to

    at                                                 , with a certified copy of this judgment.



                                                                                                      UNITED STATES MARSHAL


                                                                             By
                                                                                                   DEPUTY UNITED STATES MARSHAL




                                                                                                                   Include this page when printing?
Print this page now           Reset this page                                                                                       Yes   No
                             Case 1:19-cr-00351-VM Document 129 Filed 03/29/21 Page 3 of 4
   AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                          Sheet 5 — Criminal Monetary Penalties
                                                                                                            Judgment — Page      1     of        2
    DEFENDANT: ANTONIO MEDINA
    CASE NUMBER: 19 CR 351
                                                  CRIMINAL MONETARY PENALTIES
         The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                           Assessment                  JVTA Assessment*                 Fine                      Restitution
    TOTALS            $ 100.00                     $ 0.00                             $ 0.00                    $ 0.00


    G The determination of restitution is deferred until                      . An Amended Judgment in a Criminal Case (AO 245C) will be entered
         after such determination.

    G The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
         If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
         the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
         before the United States is paid.

    Name of Payee                                                      Total Loss**              Restitution Ordered            Priority or Percentage




    TOTALS                               $                         0.00           $                        0.00


    G     Restitution amount ordered pursuant to plea agreement $

    G     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
          fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
          to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

    G     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

          G the interest requirement is waived for the            G fine      G restitution.
          G the interest requirement for the          G fine       G      restitution is modified as follows:

    * Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
    ** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
    after September 13, 1994, but before April 23, 1996.
                                                                                                                          Include this page when printing?
Print this page now           Reset this page                                                                                         Yes            No
                            Case 1:19-cr-00351-VM Document 129 Filed 03/29/21 Page 4 of 4
   AO 245B (Rev. 02/18) Judgment in a Criminal Case
                        Sheet 6 — Schedule of Payments
                                                                                                                 Judgment — Page      2      of           2
   DEFENDANT: ANTONIO MEDINA
   CASE NUMBER: 19 CR 351

                                                         SCHEDULE OF PAYMENTS

   Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

   A     ✔ Lump sum payment of $
         G                                  100.00                due immediately, balance due

              G     not later than                                    , or
              G     in accordance with    G    C,    G    D,     G     E, or      G F below; or
   B     G Payment to begin immediately (may be combined with                  G C,         G D, or      G F below); or
   C     G Payment in equal                            (e.g., weekly, monthly, quarterly) installments of $                            over a period of
                             (e.g., months or years), to commence                       (e.g., 30 or 60 days) after the date of this judgment; or

   D     G Payment in equal                            (e.g., weekly, monthly, quarterly) installments of $                         over a period of
                             (e.g., months or years), to commence                       (e.g., 30 or 60 days) after release from imprisonment to a
              term of supervision; or

   E     G Payment during the term of supervised release will commence within                     (e.g., 30 or 60 days) after release from
              imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

   F     G Special instructions regarding the payment of criminal monetary penalties:




   Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
   the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate
   Financial Responsibility Program, are made to the clerk of the court.

   The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



   G Joint and Several
         Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
         and corresponding payee, if appropriate.




   G The defendant shall pay the cost of prosecution.
   G The defendant shall pay the following court cost(s):
   G The defendant shall forfeit the defendant’s interest in the following property to the United States:


   Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
   interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.


                                                                                                                            Include this page when printing?
Print this page now         Reset this page                                                                                               Yes             No
